LAY, Circuit Judge
(dissenting).
I would reverse the convictions on both counts. Congress did not intend by the enactment of § 1955 to expand federal criminal law so as to rival the power of the states to regulate localized gambling operations.1 Yet this is the interpretation of § 1955 which is now adopted by the majority opinion. It is inconceivable to me that Congress intended to commit the limited law enforcement resources of the federal government and the federal courts to the regulation of localized bookmaking. The Organized Crime Control Act of 1970, of which § 1955 is a part, was aimed at countering “organized crime” and its syndicated activities which are carried out on so large a scale as to affect interstate commerce and hence become a national concern. The several gambling provisions of the Act were intended to further its purpose by permitting federal prosecution of those gambling enterprises whose profits flowed to syndicated crime. United States v. Sacco, 491 F.2d 995, 998-999 (9th Cir. 1974) (en banc). The House Judiciary Committee Report states:
The intent of section 1511 and section 1955, below, is not to bring all illegal gambling activity within the control of the Federal Government, but to deal only with illegal gambling activities of major proportions. It is anticipated that cases in which their standards can be met will ordinarily involve business-type gambling operations of considerably greater magnitude than simply meet the minimum definitions. The provisions of this title do not apply to gambling that is sporadic or of insignificant monetary proportions. It is intended to reach only those persons who prey systematically upon our citizens and whose syndicated operations are so continuous and so substantial as to be of national concern, and those corrupt State and local officials who make it possible for them to function. (Emphasis added.) H.R.Rep.No.1549, 91st Cong., 2d Sess. (1970); 2 U.S.Code Cong. & Admin. News 1970 at 4029.
The majority opinion holds that several individual bookmakers, who do not share phones, customers, profits or losses, or maintain any specific accounting or bookkeeping among one another, can nevertheless fuse themselves into a single illegal gambling business involving five or more persons as proscribed by 18 U.S.C. § 1955. The magic synthesis by which all became one was allegedly accomplished by exchanging line information and, when it was to their individual profit, making layoff bets with the same person. The inevitable result of this decision is to subject all bookmakers to federal prosecution, a result which is *1315contrary to the language and purpose of the Act.2
The legislative history of § 1955 makes it clear that Congress intended to limit the reach of § 1955 to entities so large and continuous that they might rationally be presumed, at least as a class, to finance organized crime and hence to fall within federal jurisdiction under the commerce power.3 To that end, the statute requires proof of the existence of a single “illegal gambling business” involving five or more persons other than customers who “conduct, finance, manage, supervise, direct or own” the business for at least thirty consecutive days. 18 U.S.C. § 1955(b)(1). In light of this purpose, I cannot conclude that this language, which in common understanding and ordinary commercial usage would refer to a unified, organized business enterprise, was intended by Congress to encompass the isolated activities of these defendants.
•The statutory language requiring proof that five or more persons conducted a single business commands evidence that each defendant acted in furtherance of the alleged joint business. At oral argument, the government conceded that mere exchange of line information did not evidence involvement in a single bookmaking business. However, the additional proof that defendants exchanged layoff bets with Lancaster with the object of individual profit should be similarly insufficient under the Act.4 More *1316is needed to show that they were involved in the same business.
The majority reasons that Congress could not have intended to require further proof of complicity because bookmakers do not as a rule operate with centralized cashiers, bookkeeping and control, and that Congress was aware of that fact. Yet almost all § 1955 convictions affirmed by the circuit courts have rested on just such a further showing in bookmaking as well as other gambling businesses. Where employees are paid a salary or commission, where co-workers are subject to orders such as use of a uniform line, where several persons use the same office or phones to receive bets, where there is division of functions such as bookkeeping, taking bets and paying off winners, or where there is central handling of revenues, the language of the Act can rightly be invoked. See United States v. Sacco, 491 F.2d 995, 998 (9th Cir. 1974) (en banc) (division of functions among owners, phonemen and splitters); United States v. Meese, 479 F.2d 41, 42 (8th Cir. 1973) (partnership with 6-8 salaried employees and division of functions); United States v. Hunter, 478 F.2d 1019, 1022 (7th Cir. 1973) (partners employed 12 others at same office); United States v. Fino, 478 F.2d 35, 36 (2d Cir. 1973) (several bet-writers phone bets in to central office with central bookkeeping); United States v. Becker, 461 F.2d 230, 232 (2d Cir. 1972) (owners employed four runners); accord, United States v. Harris, 460 F.2d 1041, 1043 (5th Cir. 1972); United States v. Vigi, 363 F.Supp. 314, 321 (E.D.Mich.1973); United States v. Kohne, 358 F.Supp. 1053, 1064 (W.D.Pa.1973); United States v. Mainello, 345 F.Supp. 863, 883 (E.D.N.Y.1972).
In United States v. Bobo, 477 F.2d 974 (4th Cir. 1973), the evidence showed considerably more interaction and evidence of agreement between the defendants than mere exchange of line and layoffs. The Fourth Circuit noted that the bookmakers had developed a system of placing split bets or “middling” utilizing the differences in the line in various states. Under the system the defendants might not always win, but they could not lose. Id. at 977. Furthermore, they always used a uniform line5 to “prevent outsiders from playing them against each other, which was what they were frequently doing to other bookmakers.” Id. at 990. Finally, some of the defendants relayed bets from the others to outside bookmakers as part of their system. Id. at 977.
Similarly, in United States v. Ciamacco, 362 F.Supp. 107 (W.D.Pa.), aff’d mem., 491 F.2d 751 (3d Cir. 1973), the central figure, Levine, had an agreement with the individual bookmakers who laid bets off to him whereby he would rebate a percentage of his profits from handling their accounts. Clearly this demonstrates an essential interaction missing here.
The analogy drawn to describe the Kotteakos conspiracies is equally appropriate in this case. The appellants’ separate bookmaking enterprises formed a pattern of “ ‘separate spokes meeting at a common center,’ though without the rim of the wheel to enclose the spokes.” Kotteakos v. United States, 328 U.S. 750, 755, 66 S.Ct. 1239, 1243, 90 L.Ed. 1557 (1946). Lancaster was the hub, the common denominator, of otherwise unrelated enterprises. Even his position was, as likely as not, fortuitous. Had another’s phone been tapped, that *1317person might have appeared as the hub, and quite a different group of defendants might have been indicted, for the expert admitted that each of those who talked to Lancaster probably sought the opinions of and laid off bets to other bookmakers with equal frequency. That necessary cooperation and loose affiliation are the nature of the bookmaking business, but a higher degree of concerted activity was required by Congress in § 1955. Drawing again on Kotteakos, it is appropriate to remember that
[t]hieves who dispose of their loot to a single receiver — a single “fence” — do not by that fact alone become confederates: they may, but it takes more than knowledge that he is a “fence” to make them such. Id. at 755, 66 S.Ct. at 1243.
Similarly, the fact that all of the appellants used Lancaster to supply some of the necessary information and to take layoffs for their individual businesses does not make them all partners in a single gambling business under § 1955. That too takes more.
The majority concedes that proof of the substantive offense under § 1955 requires the same elements as does conspiracy and then reverses the conspiracy convictions as violative of double jeopardy. While I concur in the application of the constitutional principle governing double jeopardy, I conclude that there is insufficient proof either of conspiracy or the substantive offense. In each instance, the prosecution has failed to show that commonality of purpose which would link the defendants into a single gambling business.6
In Blumenthal v. United States, 332 U.S. 539, 68 S.Ct. 248, 92 L.Ed. 154 (1947), the Court found one overall conspiracy and then commented on Kotteakos:
The case therefore is very different from the facts admitted to exist in the Kotteakos case. Apart from the much larger number of agreements there involved, no two of those agreements were tied together as stages in the formation of a larger all-inclusive combination, all directed to achieving a single unlawful end or result. On the ■contrary each separate agreement had its own distinct, illegal end. Each loan was an end in itself, separate from all others, although all were alike in having similar illegal objects. Except for Brown, the common figure, no conspirator was interested in whether any loan except his own went through. And none aided in any way, by agreement or otherwise, in procuring another’s loan. The conspiracies therefore were distinct and disconnected, not parts of a larger general scheme, both in the phase of agreement with Brown and also in the absence of any aid given to others as well as in specific object and result. There was no drawing of all together in a single, over-all, comprehensive plan. 332 U.S. at 558, 68 S.Ct. at 257.
Here the government failed to prove one overall general scheme among the parties to conduct a gambling business *1318of five or more persons. There is no proof of any agreement among the defendants generally, but rather a bare showing that several of the defendants each exchanged layoff bets with Lancaster when to do so individually benefited both parties. When it did not benefit one party, proffered layoffs were freely refused, even though in at least one instance that meant that Lancaster sustained a large loss. As in Kotteakos, the defendants in laying off bets with Lancaster may have had similar illegal objectives, but no defendant was interested in whether the others made a profit or not. The government has failed to show that the individual defendants made Lancaster’s business “their own venture.” 7 See United States v. Falcone, 109 F.2d 579, 581 (2d Cir.) (Hand, J.), aff’d, 311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128 (1940).
In United States v. Aviles, 274 F.2d 179 (2d Cir. 1960), the court commented on the interaction necessary to fuse several independent conspiracies into a larger single combination:
A single act may be the foundation for drawing the actor within the ambit of a conspiracy. . . . But, since conviction of conspiracy requires an intent to participate in the unlawful enterprise, the single act must be such that one may reasonably infer from it such an intent. Thus, when two men join together to commit a single robbery, one may infer from their common participation in the robbery that they have conspired to commit the robbery. However, in a multiparty conspiracy of the sort revealed in the present case, with actors performing many different tasks in many places, the inference does not necessarily follow from one contact with one member of the conspiracy. 274 F.2d at 189-190.
In commenting on Aviles, the Seventh Circuit stated:
[A] single act performed with parties who are involved in more than one conspiracy may be insufficient to draw an inference of the existence of an agreement between the parties in the case of multiple conspiracies. Knowledge of the existence of the other parties to the conspiracies is insufficient. While the crime of conspiracy is completed as soon as the unlawful agreement is formed, United States v. Kissel, 218 U.S. 601, 607, 31 S.Ct. 124, 54 L.Ed. 1168 (1910), it must be shown that this agreement was made prior to or during the consummation of the single act. United States v. Varelli, 407 F.2d 735, 743 (7th Cir. 1969).
The primary thesis of the government’s case is that there exists an essential network of action between the independent conduct of the defendants with Lancaster to create a common business and thus place their conduct within the scope of § 1955. The majority observes that “layoff betting is the major link connecting independent operations into an effective gambling organization that will work profitably and well for all concerned.” As earlier discussed this reasoning places every local bookmaker within a federal conspiracy whether he knows it or not. This clearly was not the intent of Congress. In commercial enterprises, wholesale businesses depend on retail establishments to purchase and distribute the goods sold to them by the manufacturers who have made them, each financially dependent on the other —yet, no law suggests that this interrelationship establishes a commonality of a single business. Cf. United States v. Falcone, 311 U.S. 205, 61 S.Ct. 204, 85 L.Ed. 128 (1940).
Simply because we deal with criminal legislation we should not twist common terminology from accepted understanding to accommodate the jurisdictional limits of federal prosecution.

. SENATOR McCLELLAN. I support the very laudable objectives of S. 2022, the illegal gambling business bill. Nevertheless, there are some reservations that I must express. I am concerned that the effect of this bill would be to extend Federal jurisdiction so far that it would be virtually the same as local criminal jurisdiction in this area. Now you have mentioned this problem in your remarks already.
MR. WILSON. We have tried to head that off, and if we haven’t done it, it needs to be done, because it is not our purpose to move all this into Federal courts. (Emphasis added.)
Hearings before the Subcommittee on Criminal Laws and Procedures of the Senate Committee on the Judiciary, 91st Cong., 1st Sess. 396 (1969).


. It is uncontroverted that both the exchange of line information and layoff betting are necessary to “running a book,” no matter how small. At trial the government’s gambling expert, FBI Special Agent T. C. Whitcomb, testified:
I think we’ve got to realize that we’re speaking about a bookmaking business. Bookmaking by its very nature requires cooperation. Yes. You may have individual enterprises by various bookmakers in an area or a large area or a small area, but the loose affiliation I’m speaking about again requires cooperation between them in exchanging the line information, in taking of friendly bets, for paying for services, furnishing line information, for example, and also to have available certain of these bookmakers which will accept wagering in the terms that we’re talking about, lay off, which protects the interests of the individual bookmakers and where one bookmaker lays off this time to another bookmaker, he will reciprocate at a later time and will take lay off from the other individual or may do it all on the same day. This is the nature of the bookmaking business. It can’t be escaped.
Appendix at 401.
Q. (By Mr. Cashill) Sir, in your opinion, what function does frequent or substantially continuous conversation among bookmakers for the purpose of exchanging lay off bets or wagers or to exchange line information serve insofar as their bookmaking operation is concerned?
A. It keeps each of the individual bookmakers so involved in these conversations aware of changes, the very important changes, for example, in line or point information that comes across in sporting events. It also permits them to know how the other bookmakers are being bet in case that, as bookmakers have to do from time to time, is adjust their line based on the original line that he had in order to probably attract activity or action or wagers on the other side of an event or more events. Generally, it is this mutual coopration again that I speak about, the nature of bookmaking, independently organized, but must cooperate above the bettor level in order to continue to function adequately.
Appendix at 392-93.
If that necessary cooperation in itself proves that the participants are conducting the same illegal gambling business, then the requisite five persons can always be found and the statutory limitation is rendered meaningless.


. The justification for federal jurisdiction is premised on the rational connection between large-scale gambling and the flow of commerce. United States v. Sacco, 491 F.2d 995 (9th Cir. 1974). Thus, the constitutionality of the Act rests in large measure on its limited application to illegal operations of national concern. For the federal government now to expand the Act’s prohibitions to local activities is to betray the congressional purpose.


. This is not to suggest that persons who place and accept layoff bets are immune from prosecution under § 1955 as mere customers. Congress intended layoff bettors in some instances to be within the reach of the statute. Cf. United States v. DeCesaro, 502 F.2d 604, 611 (7th Cir. 1974); United States v. McHale, 495 F.2d 15, 18 (7th Cir. 1974). However, in my view something more than mere acceptance of those bets is needed to show that both are involved in the same business. That *1316something extra could be demonstrated, as in United States v. Ciamacco, 362 F.Supp. 107 (W.D.Pa.), aff’d mem., 491 F.2d 751 (3d Cir. 1973), by the existence of an agreement to rebate a percentage of the profits to layoff bettors. In addition, it might be sufficient if the government could show, over a period of several weeks, that the “layoff man” never refused to accept proffered bets or at least that he attempted to help the others place theirs if he did not want to accept them himself. That was not the case here, for these defendants refused to take layoffs, even from Lancaster, their supposed “boss,” when it was not necessary to balance their own books on an individual basis.


. The evidence showed that defendants in this case did not always use the same line. Yet the government’s own expert witness testified that within a single bookmaking business, a uniform line was essential.


. The Third Circuit recently reversed convictions for the related offense of conspiracy to facilitate an illegal gambling business under 18 U.S.C. § 1511 (also enacted as part of the Organized Crime Control Act of 1970) for lack of evidence that five or more persons were involved. United States v. Riehl, 460 F.2d 454 (3d Cir. 1972). The court found that while one defendant was indeed selling “punchboards” for gambling purposes in violation of state law, and two others were arguably engaged in helping him do that, nevertheless there was no showing that five persons were involved. The defendant’s employees did not handle the punchboards. The others were found to be merely customers, who bought the punchboards and used them for gambling purposes. Their independent character was not lost merely because they purchased the essential supplies for their type of gambling business from a common supplier. Since they did not kick back any of the profits to the punchboard supplier, the court found that they were not involved in his business for purposes of the statute, but rather “operated for their own account.” Id. at 460. The analogy to bookmakers who cooperate only by sharing line information and exchanging layoff bets should be clear; while they do receive essential supplies from one another, that is not enough to create the danger of true large-scale organized crime the statute was intended to reach.


. As I view the evidence, only Lancaster’s “business” involved more than one person. Lonsberry and Athanas (the co-defendant who died before sentencing) sometimes relayed customer bets to Lancaster and collected losses from Lancaster’s customers on his behalf. This would involve three persons in his business, but not the requisite five or more.